Citation Nr: 1008912	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-28 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to June 
1984, September 1990 to May 1991, and January 2003 to May 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In this decision the RO denied service connection for 
bilateral hearing loss and tinnitus and granted service 
connection for a back disability assigning a 10 percent 
rating effective in June 2004.  The veteran initiated an 
appeal of all three issues when he filed a notice of 
disagreement in August 2005. See 38 C.F.R. §§ 19.26, 20.201.  
However, he only perfected the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus 
when he filed his substantive appeal in August 2006.  See 38 
C.F.R. §§ 20.200, 20.202.  It should be noted that prior to 
filing his substantive appeal, the RO, in August 2006, 
increased the Veteran's back disability to 20 percent 
disabling effective the date following his discharge from 
active duty service, in May 2004.  In October 2007, the 
Veteran testified before the undersigned at a Board video 
conference hearing.  A transcript of the hearing has been 
incorporated into the claims file.  This matter was 
previously before the  Board in December 2007 at which time 
it was remanded for additional development.  The matter is 
once again before the Board.  


FINDINGS OF FACT

1.  The Veteran's hearing loss of the left ear is not shown 
to be attributable to service.

2.  The Veteran's hearing loss of the right ear is not shown 
to be attributable to service.

3.  The Veteran's tinnitus is not shown to be attributable to 
service.


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was not incurred in or 
aggravated during the Veteran's active duty service, and 
sensorineural hearing loss may not be presumed to have been 
incurred in or aggravated during such service.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385, 3.655 (2009).

2.  Hearing loss of the right ear was not incurred in or 
aggravated during the Veteran's active duty service, and 
sensorineural hearing loss may not be presumed to have been 
incurred in or aggravated during such service.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385, 3.655 (2009).

3.  Tinnitus was not incurred in or aggravated during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in August 2004, which was prior to the 
July 2005 adverse decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2004 letter and in a January 2008 
letter, the RO informed the claimant of the applicable laws 
and regulations, the evidence needed to substantiate the 
claims decided herein, and which party was responsible for 
obtaining the evidence.  38 C.F.R. § 3.159; See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective as 
of May 30, 2008, and several portions of the revisions are 
pertinent to the claims at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  The Board finds that the notice required by the VCAA 
and implementing regulations was furnished to the claimant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the appellant was 
provided with notice of the disability rating and effective 
date elements in a letter dated in March 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
requesting that the appellant provide information regarding 
treatment for his claimed disabilities.  In addition, the 
appellant underwent audiology testing by VA in May 2005 and a 
scheduled VA ear, nose and throat (ENT) examination in 
December 2005 (after failing to report to a scheduled VA ENT 
examination in June 2005).  However, due to insufficiencies 
found in the December 2005 VA ENT examination report 
regarding a medical nexus opinion, the Veteran was scheduled 
to undergo a new VA ENT examination in March 2009.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once 
VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
The Veteran informed VA prior to the examination that it was 
at a facility too far from his home and he requested that it 
be rescheduled at a VA medical facility closer to his home.  
He was thereafter rescheduled to attend a VA examination at a 
facility closer to his home in May 2009 and was given proper 
notice of the examination in April 2009, but he failed to 
report to the examination without good cause.  Accordingly, 
the claims are to be decided based on the evidence of record.  
See 38 C.F.R. § 3.655.  In further regard to VA's duty to 
assist the appellant with his claims, he was afforded a Board 
video conference hearing in October 2007.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The Veteran's separation records from service (DD Forms 214) 
show that he served as a light wheel vehicle mechanic. 

The Veteran's service treatment records include a February 
1979 preservice examination report showing that the Veteran 
had a normal clinical evaluation of his ears.  Audiometer 
findings revealed puretone threshold levels of 25, 15, 0, 0, 
10 and 10 decibels (dbs) in the right ear and 30, 15, 0, 0, 5 
and 5 decibels in the left ear at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz (Hz), respectively.  The Veteran denied 
having a history of hearing loss or ear trouble on a February 
1979 Report of Medical History.  

An October 1979 service treatment record shows that the 
Veteran was being seen for follow up on hearing.  His hearing 
had reportedly been limited for one month and he said the 
Actifed he had been given had no effect.  He was assessed as 
having rule out hearing loss and was referred to an audiology 
clinic for an ENT consultation.  

Results of a hearing evaluation performed in February 1980 
revealed that the Veteran's hearing was within normal limits 
in both ears.  His ears were noted to be plugged since a cold 
in September.  The Veteran's ear drums were hypomobile, left 
greater than right.  No fluid was seen.  The Veteran was 
advised to repeat the audiological evaluation in three to 
four weeks.  

Service treatment records include an April 1981 notation from 
the Hearing Conservation Center noting that the Veteran had 
normal hearing in both ears.  He was advised to return to the 
clinic in one year.  

In June 1983, the Veteran was referred to the ENT clinic with 
complaints of a head cold and "stopped up" ears for one 
week.  His diagnoses included an upper respiratory tract 
infection and "SOM, bilat.".  He was seen shortly 
thereafter, in July 1983, for "plugged-up ears" and 
bilateral ear pain.  He was given the same diagnoses as in 
June 1983.  

Audiometric findings at the Veteran's April 1984 separation 
examination revealed puretone threshold levels of 30, 25, 10, 
15, 25, and 20 decibels in the right ear and 30, 25, 5, 5, 15 
and 25 decibels in the left ear at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively.  The examination report 
notes that the Veteran had hearing loss bilaterally and 
needed an ENT consultation.  In April 1984, the Veteran 
underwent an evaluation at an ENT clinic for hearing loss.  
Results revealed a normal exam.  The Veteran reported having 
a history of hearing loss on an April 1984 Report of Medical 
History.  He denied having a history of hearing loss on a 
July 1984 Report of Medical History.

An August 1984 VA examination report reflects the Veteran's 
complaints of hearing loss and ringing in his ears.  His ear 
examination was found to be within normal limits and he was 
noted to not have hearing loss.

Audiometric findings at the Veteran's May 1988 periodic 
examination revealed puretone threshold levels of 20, 05, 00, 
00, 15, and 05 decibels in the right ear and 30, 20, 00, 10, 
10 and 20 decibels in the left ear at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively.  

Audiometric findings at the Veteran's April 1991 "REFRAD" 
examination revealed puretone threshold levels of 20, 05, 05, 
05, 10, and 30 decibels in the right ear and 30, 25, 05, 05, 
25 and 25 decibels in the left ear at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively.  It is noted that the 
Veteran was routinely exposed to hazardous noise.  He denied 
having a history of hearing loss on an April 1991 Report of 
Medical History.

Audiometric findings at the Veteran's November 1995 periodic 
examination revealed puretone threshold levels of 20, 20, 00, 
05, 05, and 20 decibels in the right ear and 15, 30, 05, 20, 
25 and 30 decibels in the left ear at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively.  The Veteran denied 
having a history of hearing loss on a November 1995 Report of 
Medical History.

Audiometric findings at the Veteran's November 1997 periodic 
examination revealed puretone threshold levels of 25, 10, 05, 
05, 25, and 20 decibels in the right ear and 45, 40, 05, 20, 
20 and 30 decibels in the left ear at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively.  The Veteran denied 
having a history of hearing loss on a November 1997 Report of 
Medical History.

Audiometric findings at the Veteran's November 1998 retention 
examination revealed puretone threshold levels of 35, 20, 10, 
10, 25, and 30 decibels in the right ear and 50, 40, 10, 20, 
20 and 35 decibels in the left ear at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively.  This report notes that 
the Veteran was on a hearing profile.  On a November 1998 
Report of Medical History, the Veteran marked "don't know" 
to the question of whether he had hearing loss.

A May 1999 Physical Profile notes that the Veteran had 
hearing loss in both ears.  It also notes that ample hearing 
protection was provided whenever the Veteran's duty required 
him to be in a high noise area.  

Audiometric findings at the Veteran's February 2001 
examination revealed puretone threshold levels of 20, 15, 00, 
00, 20, and 30 decibels in the right ear and 40, 45, 10, 15, 
35 and 35 decibels in the left ear at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively.  The Veteran was noted to 
have left hearing loss low frequency.  He reported having 
hearing loss on a February 2001 Report of Medical History.

In June 2004, the Veteran filed a claim for service 
connection for bilateral hearing loss and tinnitus, asserting 
that these conditions were "secondary" to exposure to loud 
noise while serving on active duty during the Gulf War and 
Iraqi Freedom.  In this regard, the Veteran explained that 
while on active duty he had worked as a mechanic and had been 
exposed to "a great deal of loud noise from the engines of 
trucks as well as the air compressors, etc."  He reported 
that hearing loss and tinnitus were noted during his 
"outprocessing physical".  He reported an onset date of 
1990 for his hearing loss and tinnitus, and said that he had 
been treated for these disabilities in April 2004 at Ft. 
McCoy, Wisconsin.  

Audiometric findings in December 2004 revealed puretone 
threshold levels of 30, 20, 10, 20, 40 and 35 decibels in the 
right ear and 65, 55, 45, 40, 45 and 60 decibels in the left 
ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively.  Findings from a reference audiogram in August 
1985 show normal hearing (i.e., hearing threshold levels of 
25 decibels or lower from 500 to 6000 Hz).  This report notes 
routine noise exposure, asymmetric hearing loss and positive 
standard threshold shifts.  The Veteran reported having 
hearing loss on a December 2004 Report of Medical History.

On the authorized VA audiological evaluation in May 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
20
25
LEFT
55
55
20
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The Veteran was diagnosed as having normal hearing acuity in 
the right ear in the 250 to 8000 Hz range, and borderline 
mild to moderate mixed loss in the left ear in the 250 to 
8000 Hz range.  He was also diagnosed as having periodic 
binaural tinnitus.  The examiner deferred the nexus opinion 
question to the ENT examiner.

On file is an opinion by a VA ENT examiner dated in June 
2005.  The examiner noted at the onset that the Veteran had 
failed to report to the ENT examination, but most importantly 
he had the Veteran's May 2005 audiogram results available for 
review. He said that these results revealed normal 
tympanometry bilaterally, meaning no perforation, cerumen 
impactions or fluid in the middle ear space.  The examiner 
noted that the Veteran did have significantly-worse hearing, 
especially in the low frequencies in the left ear compared to 
the right, but symmetric and normal bone curves bilaterally.  
His speech receipt threshold was 20 db on the right and 30 db 
on the left with perfect discrimination bilaterally.  The 
examiner stated that this all indicated that the Veteran had 
some sort of middle ear, most likely ossicular problem 
causing a conductive hearing loss.  She went on to state that 
unless the Veteran had had some type of surgery in service or 
that this was related to "some service connection", the 
conduction loss from ossicular reasons "would in no way be 
related to [the Veteran's] military experience but more of a 
genetic predisposition."  The examiner went on to add that 
"Obviously it would be much easier if we could evaluate the 
[Veteran], obtain a history and do a physical examination."  

In December 2005, the Veteran underwent a VA ENT examination.  
The examiner noted that she did not have the Veteran's claims 
file to review, though some data had been collected from the 
Veteran's VA medical records and she considered the Veteran 
to be a reliable historian.  She incorporated the 
audiological findings from the May 2005 VA examination into 
her examination report, noting that the Veteran had a 
positive history of high intensity noise exposure that 
included 25 years working as a mechanic primarily on heavy 
machinery.  She also noted that the Veteran had served a tour 
in Iraq from "April-11-03 to April-12-04".  The examiner 
diagnosed the Veteran as having hearing loss, left greater 
than right, and opined that it was at least as likely as not 
caused by or the result of the Veteran's noise exposure as a 
mechanic, i.e., the Veteran's 25 years in the National Guard.  
She went on to opine that it was less likely than not caused 
by or the result of the Veteran's active duty in Iraq from 
January 2003 to May 2004.  

Audiometric findings in March 2006 revealed puretone 
threshold levels of 30, 15, 05, 15, 35 and 25 decibels in the 
right ear and 50, 45, 10, 15, 30 and 30 decibels in the left 
ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively.  This report noted positive standard threshold 
shifts.  The Veteran reported having hearing loss on a March 
2006 Report of Medical History

At a Board video conference hearing at the RO in October 
2007, the Veteran denied ever receiving treatment for his 
hearing loss or tinnitus.  He said he had been exposed to a 
lot of engine noise, namely semi tractor engines, in service 
and had been issued ear protection.  He said he couldn't say 
when he actually became aware of his hearing loss, but that 
it had just steadily gotten worse as was shown in his yearly 
physical records.  He estimated that he was first told that 
he had hearing problems during his routine physicals in the 
1990s.  

In the Board's December 2007 remand, the Board found that the 
December 2005 VA ENT examination report was inadequate for 
decision-making purposes since the examiner did not have the 
Veteran's claims file to review and her opinion regarding 
hearing loss was based on an inaccurate history of injury, 
i.e., in rendering a nexus opinion, the examiner considered 
only one of the Veteran's three tours of active duty service.  
In this regard, the Board explained that the examiner related 
the Veteran's hearing loss to his 25 years working primarily 
on heavy machinery, but opined that it was not at least as 
likely as not related to his 16 month tour in Iraq from 
January 2003 to May 2004.  However, the examiner never 
considered the approximately 6 years of additional noise 
exposure that the Veteran had as a light wheel vehicle 
mechanic while serving on his tours of duty from April 1979 
to June 1984 and September 1990 to May 1991.  Moreover, the 
examiner did not render an opinion regarding a possible nexus 
between the Veteran's tinnitus and service.  

In November 2008, the Veteran submitted additional evidence 
in support of his service connection claims for hearing loss 
and tinnitus.  This evidence consists of records from the 
Department of Health and Human Services (HHS) dated in April 
2005 noting that the Veteran's hearing acuity had gone down 
significantly and that his Standard Threshold Shift (STS) was 
work-related or aggravated by occupational noise exposure.  
It was noted that the Veteran had progressively worsening 
hearing loss and had been advised to wear hearing protection 
at all times.  Additional findings revealed cerumen in the 
Veteran's right ear.  Current audiogram findings (in April 
2005) revealed puretone threshold levels of 60, 55, 25, 30, 
35 and 35 decibels in the left ear and 30, 25, 10, 15, 45, 
and 25 decibels in the right ear at 500, 1000, 2000, 3000, 
4000 and 6000 Hz, respectively.  Speech recognition scores 
were not provided.  

As noted above, the Veteran was notified of an appointment 
for a new VA audiological examination scheduled in March 2009 
that he requested be rescheduled to a VA medical facility 
closer to his home.  He was subsequently scheduled for a VA 
examination at a VA medical facility closer to his home in 
May 2009, but failed to report to the examination.

III.  Analysis

Pertinent Law

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post - 
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

Discussion

As a starting point, the Board concedes that the Veteran was 
exposed to routine hazardous noise while serving as a light 
wheel vehicle mechanic during his tours of duty from April 
1979 to June 1984, September 1990 to May 1991, and January 
2003 to May 2004.  Furthermore, as he is neither claiming 
service connection for a combat-related injury nor does the 
evidence suggest such an injury, the provisions under 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not apply.

The Board also finds that the Veteran currently meets the 
regulatory hearing thresholds for impaired hearing in both 
ears under 38 C.F.R. § 3.385 and has a present diagnosis of 
tinnitus.  However, these disabilities were not shown in 
service.  

As far as inservice findings, service treatment records 
reflect the Veteran's complaints of decreased hearing in 
October 1979, but ENT testing in February 1980 revealed that 
his hearing was within normal limits in both ears.  
Similarly, the Veteran was noted to have hearing loss on his 
separation April 1984 examination report based on puretone 
threshold levels of 30 decibels in each ear at 500 Hz, and 
was referred to an ENT consultation; however, results from 
the ENT consultation in April 1984 revealed normal hearing.

In short, despite the Veteran's inservice complaints of 
decreased hearing in October 1979 and low threshold readings 
of 30 decibels at 500 hertz bilaterally at his separation 
examination in April 1984 from his first tour of duty, 
audiology testing was noted to reveal normal hearing.  
Moreover, these audiology results do not meet VA's definition 
of impaired hearing under 38 C.F.R. § 3.385.

The earliest evidence of hearing loss meeting the criteria 
for impaired hearing as defined by VA under 38 C.F.R. § 3.385 
is a November 1997 periodic examination report from the Army 
National Guard showing hearing loss in the left ear.  This 
report shows that the Veteran had a puretone threshold level 
of 45 decibels at 500 Hz and 40 decibels at 1000Hz.  
Moreover, records from a November 1998 retention examination 
show that the Veteran had been placed on a Hearing Profile.  

With respect to right ear hearing loss, audiometric findings 
from a December 2004 examination show right ear hearing loss 
as defined under 38 C.F.R. § 3.385.  This is based on 
puretone threshold level of 40 decibels in the right ear at 
4000 Hz.  However, the nature of the hearing loss is not 
noted, i.e., conductive hearing loss, sensorineural hearing 
loss, etc.  Interestingly, subsequent audiometric findings in 
May 2005 and March 2006 do not meet the criteria under 
38 C.F.R. § 3.385 for hearing loss in the right ear as 
puretone threshold levels were 30 decibels or less from 500 
to 4000 Hz.  That notwithstanding, records dated in April 
2005 from the Department of Health and Human Services show 
that the Veteran had impaired hearing as defined by VA in 
both ears.  38 C.F.R. § 3.385.

Based on the foregoing, the Board finds that the Veteran has 
been found to have hearing loss meeting the standards of 
38 C.F.R. § 3.385 in both ears, but not during his periods of 
active duty service.  As far as the presumptive provisions 
under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 that 
provide for service connection for sensorineural hearing loss 
if found within one year of the Veteran's active duty 
service, there is no indication from the evidence of record 
that the Veteran has been diagnosed as having sensorineural 
hearing loss in either ear within the first year after any 
period of service.  While the Veteran's left ear hearing loss 
was diagnosed by the December 2005 VA examiner as borderline 
mild to moderate mixed loss from 250 to 8000 Hz, though by 
the June 2005 ENT examiner as a conductive loss, the 
audiometric findings in December 2004 and April 2005 
regarding the right ear did not specify the nature of the 
Veteran's hearing loss.  Thus, the provisions under 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 regarding 
presumptive service connection for the right ear do not apply 
in this case.  As to the left ear, service connection for 
sensorineural hearing loss in that ear is not warranted, 
absent a showing of such disorder within one year of the 
Veteran's service separations.  With respect to tinnitus, the 
Veteran was diagnosed as having periodic binaural tinnitus at 
a postservice VA examination in December 2005.  

The fact that there is no evidence that the Veteran exhibited 
hearing loss meeting the standards of 38 C.F.R. § 3.385 
during active duty service is not fatal to his claim.  For 
service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  
Similarly, service connection for tinnitus is possible if the 
disability can be adequately linked to service.  38 C.F.R. 
§ 3.303.

In this case, despite finding that the Veteran was exposed to 
routine hazardous noise as a mechanic in service and that he 
presently meets VA's definition of hearing impairment, as 
well as being diagnosed as having tinnitus, he still cannot 
prevail on his claims in light of the absence of medical 
evidence relating these disabilities to service.  

There is on file a June 2005 opinion by an ENT examiner who 
noted that the Veteran had failed to report to scheduled ENT 
examination in June 2005 and thus based his opinion on the 
Veteran's May 2005 audiogram results.  Based on these 
results, the examiner opined that the Veteran had some sort 
of middle ear, most likely ossicular problem causing a 
conductive loss and that unless he had some type of surgery 
in service or that this was related to "some service 
connection", the conduction loss from ossicular reasons 
"would in no way be related to [the Veteran's] military 
experience but more of a genetic predisposition."  The 
examiner went on to state that "Obviously it would be much 
easier if we could evaluate the [Veteran], obtain a history 
and do a physical examination."  

While the Veteran did report to a subsequent ENT examination 
in December 2005, the examiner's opinion was deemed by the 
Board to be inadequate for decision-making purposes since the 
examiner did not have the Veteran's claims file to review and 
her opinion regarding hearing loss was based on an inaccurate 
history of injury, i.e., in rendering a nexus opinion, the 
examiner considered only one of the Veteran's three tours of 
active duty service.  In this regard, the Board explained 
that the examiner related the Veteran's hearing loss to his 
25 years working primarily on heavy machinery, but opined 
that it was not at least as likely as not related to his 16 
month tour in Iraq from January 2003 to May 2004.  However, 
the examiner never considered the approximately 6 years of 
additional noise exposure that the Veteran had as a light 
wheel vehicle mechanic while serving on his tours of duty 
from April 1979 to June 1984 and September 1990 to May 1991.  
Moreover, the examiner did not render an opinion regarding a 
possible nexus between the Veteran's tinnitus and service.  

Accordingly, the Veteran was provided with the opportunity to 
report to a new examination for the purpose of obtaining an 
adequate medical nexus opinion.  Unfortunately, as noted 
above, after requesting that a scheduled VA examination in 
March 2009 be changed to a location more convenient to the 
Veteran, the Veteran failed to report to the rescheduled VA 
examination (in May 2009) without good cause.  Evidence from 
such an examination could have provided pertinent information 
on the nexus question.  Consequently, the claim must be based 
on the evidence of record.  See 38 C.F.R. § 3.655.

As such, based the evidence of record, the Board finds that 
the record lacks the necessary medical nexus opinion relating 
the Veteran's postservice hearing loss of the right and left 
ears, as defined by VA under 38 C.F.R. § 3.385, and tinnitus 
to service. 

While the Board has considered the Veteran's assertions that 
his hearing loss and tinnitus are related to service and 
finds that he is competent to report his symptoms of 
difficulty hearing and ringing in his ears for a number of 
years, to the extent that he ascribes his current hearing 
loss and tinnitus to exposure to noise in service, his 
opinion is not competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).  
See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan 
v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).  
That is, the Veteran's statements alone are not competent to 
provide the medical nexus and a medical professional has not 
adequately made this connection.  Thus, his lay assertions 
are not competent or sufficient.  Jandreau, supra.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for hearing loss of the 
right and left ears and tinnitus.  Consequently, the benefit-
of-the-doubt rule does not apply and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


